UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SPECIAL COUNSEL                                 DOCKET NUMBER
     EX REL. DEBBIE WHITE,                           CB-1208-17-0002-U-2
                    Petitioner,

                  v.
                                                     DATE: November 18, 2016
     DEPARTMENT OF DEFENSE,
                 Agency.




               THIS STAY ORDER IS NONPRECEDENTIAL *

           Lisa Powell, Esquire, Oakland, California, for the petitioner.

           Bradley R. Hansen, Esquire, and Sandra K. Whittington, Esquire, Fort Lee,
             Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                               ORDER ON STAY REQUEST

¶1         Pursuant to 5 U.S.C. § 1214(b)(1)(B), the Office of Special Counsel (OSC)
     requests a 30-day extension of the previously granted stay of the agency’s action


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     demoting Debbie White.      For the reasons discussed below, OSC’s request is
     GRANTED, and the stay is extended through December 20, 2016.

                                      BACKGROUND
¶2         On October 7, 2016, Member Mark A. Robbins granted OSC’s initial
     request for a 45-day stay of Ms. White’s demotion.         Special Counsel ex rel.
     Debbie     White      v.    Department       of     Defense,      MSPB        Docket
     No. CB-1208-17-0002-U-1,       Stay    Request    File   (SRF),   Tab    1.      On
     November 1, 2016, OSC filed a timely request to extend the stay for an additional
     30 days. Special Counsel ex rel. Debbie White v. Department of Defense , MSPB
     Docket No. CB-1208-17-0002-U-2, Stay Request Extension File (SREF), Tab 1.
     OSC indicates that the agency consents to the extension. Id. The agency has not
     filed a response to OSC’s request for an extension of the stay.

                                           ANALYSIS
¶3         A stay granted pursuant to 5 U.S.C. § 1214(b)(1) is issued to maintain the
     status quo ante while OSC and the agency involved resolve the disputed matter.
     Special Counsel v. Department of Transportation, 74 M.S.P.R. 155, 157 (1997).
     The purpose of the stay is to minimize the consequences of an alleged prohibited
     personnel practice. Id. In evaluating a request for an extension of a stay, the
     Board will review the record in the light most favorable to OSC and will grant a
     stay extension request if OSC’s prohibited personnel practice claim is not clearly
     unreasonable. Id. at 158. The Board may grant the extension for any period of
     time that it considers appropriate. 5 U.S.C. § 1214(b)(1)(B); Special Counsel ex
     rel. Waddell v. Department of Justice, 105 M.S.P.R. 208, ¶ 3 (2007).
¶4         In its initial stay request, OSC alleged that Ms. White, a commissary
     employee, disclosed to a department manager what she believed, based on her
     own observations, was a theft of commissary property by the store director and
     another commissary manager; that she anonymously reported the matter to the
     agency’s Fraud, Waste, and Abuse hotline; and that she also reported it to her
                                                                                       3

     first-line supervisor, to the West Area Deputy Director, and finally to the Zone
     Manager to whom she had been referred. SRF, Tab 1. Shortly thereafter, the
     store director began a wide-ranging investigation of Ms. White, recommending
     that she be removed or demoted, and seeking to determine, by asking other
     employees, whether she was the source of the fraud tip. Subsequently, the store
     director proposed Ms. White’s demotion for Conduct Unbecoming a Federal
     Supervisor, and she was demoted from her GS-8 position to the part-time position
     of Cashier, GS-3.    Id.   As noted, OSC sought a stay of the demotion, which
     Member Robbins granted for a period of 45 days.
¶5         In its request for a stay extension, OSC asserts that it is working diligently
     to complete its investigation, having interviewed more than 20 witnesses, and that
     the agency is assisting in scheduling interviews and in providing documents,
     which OSC must review as they are produced. SREF, Tab 1 at 2-3. Once OSC
     completes its investigation, it may need additional time to evaluate and pursue the
     matter, as appropriate. Id. at 3. OSC represents that there has been no material
     change in the evidentiary record during the stay. Id. at 1. Under the specific
     circumstances of this case, including the limited length of the extension request,
     the fact that OSC represents that the agency consents to the extension and that the
     agency does not disagree with that representation, and in light of the fact that the
     evidentiary record supporting OSC’s initial stay request has not changed since
     Member Robbins granted the initial stay, we find it appropriate to extend the stay
     until December 20, 2016. See Special Counsel ex rel. Waddell, 103 M.S.P.R.
     372, ¶ 5 (2006).

                                          ORDER
¶6         Pursuant to 5 U.S.C. § 1214(b)(1)(B), a 30-day extension of the stay is
     hereby GRANTED. It is hereby ORDERED that:
           (1) The terms and conditions of the stay issued on October 7, 2016, are
               extended through and including December 20, 2016;
                                                                               4

     (2) Within 5 working days of this Order, the agency shall submit evidence
         to the Clerk of the Board showing that it has complied with this Order;
         and
     (3) Any request for a further extension of the stay pursuant to 5 U.S.C.
         § 1214(b)(1)(B) must be received by the Clerk of the Board and the
         agency,   together   with   any evidentiary support,   on   or   before
         December 5, 2016. See 5 C.F.R. § 1201.26(b). Any comments on such
         a request that the agency wishes the Board to consider pursuant to
         5 U.S.C. § 1214(b)(1)(C) must be received by the Clerk of the Board,
         together with any evidentiary support, on or before December 12, 2016.
         See 5 C.F.R. § 1201.136(b).




FOR THE BOARD:                          ______________________________
                                        Jennifer Everling
                                        Acting Clerk of the Board
Washington, D.C.